
	

115 SRES 177 ATS: Congratulating the Webster University chess team for winning a record-breaking fifth consecutive national title at the President’s Cup collegiate chess championship in New York City.
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 177
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2017
			Mrs. McCaskill (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Webster University chess team for winning a record-breaking fifth consecutive
			 national title at the President’s Cup collegiate chess championship in New
			 York City.
	
	
 Whereas Webster University is the first team in the history of the President’s Cup collegiate chess championship to win 5 consecutive national titles;
 Whereas the 2017 victory is the seventh consecutive national championship for Grandmaster and coach Susan Polgar and the program at the Susan Polgar Institute for Chess Excellence;
 Whereas Webster University is a leader in promoting chess as a vehicle for enriching the education of children and young adults; and
 Whereas Webster University has become a hub for developing chess excellence in students from across the United States and around the world: Now, therefore, be it
		
	
 That the Senate— (1)congratulates Webster University for winning a record-breaking fifth consecutive national title at the President’s Cup collegiate chess championship; and
 (2)encourages Webster University to continue promoting the educational benefits of chess among its students and the larger community.
			
